Citation Nr: 0918277	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic depression 
with anxiety.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

5.  Entitlement to an earlier effective date prior to October 
8, 2004, for the 30 percent rating assigned for service-
connected dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


\
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 
1974.  

His appeal to the Board of Veterans' Appeals (Board) was from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In January 2007, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  He submitted 
additional evidence at that time, on which he provided a 
written waiver of initial VARO consideration.  He also 
thereafter provided additional evidence on which such a 
waiver was also later submitted.

By letter dated in April 2009, the Veteran was advised that 
the Board was unable to produce a transcript from the 
recording of his hearing.  He was also informed of his 
opportunity to have another hearing.  

Received from the Veteran in April 2009 was correspondence in 
which he indicated that he does wish to appear at another 
hearing before a Veterans Law Judge at the RO in connection 
with his appeal.  

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for  a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge on Travel Board at 
the RO, with appropriate notification to 
the Veteran and his representative.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

